Citation Nr: 0516880	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia.

2.  Entitlement to service connection for pulmonary disease.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for residuals of 
frostbite.

5.  Entitlement to service connection for penile discharge.

6.  Entitlement to service connection for nervousness.

7.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney
ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In September 1988, the RO denied service connection for 
hernia, pulmonary disease, arthritis, frostbite, penile 
discharge, nervousness, and bilateral hearing loss.  The 
veteran filed a timely notice of disagreement.  

In June 2001, the RO found that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for arthritis, bilateral hearing loss, a 
hernia, and residuals of frostbite.  The RO also denied 
claims for dental and stomach disabilities.  The veteran 
appealed the matters to the Board.  In March 2003, the Board 
reopened the claims of service connection for arthritis and 
bilateral hearing loss based on the submission of new and 
material evidence and requested additional development on 
those issues; denied service connection for a dental 
disability and a stomach disability, and concluded that the 
veteran had not submitted new and material evidence to reopen 
the claim for service connection for a hernia and residuals 
of frostbite.  The issues of service connection for arthritis 
and bilateral hearing loss were sent to the Board's Evidence 
Development Unit (EDU) for that purpose, and were not 
addressed in the decision.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In April 2004, the Court vacated the portion of the Board's 
July 2003 decision that found that new and material evidence 
had not been submitted to reopen a claim for entitlement to 
service connection for a hernia and residuals of frostbite, 
on the basis that the September 1988 decision was not final.  
The case was remanded to the Board.  

In July 2004, the Board remanded the case to the RO for the 
issuance of a Statement of the Case (SOC) on all the issues 
denied by the RO in September 1988.  In accordance with the 
remand, an SOC was issued in November 2004.  A timely 
substantive appeal was filed.  In the July 2004 Remand, the 
Board noted that the issues of service connection for 
arthritis and bilateral hearing loss were under development.  
However, at that time, the Board's EDU no longer existed and 
those issues should have been remanded.  Therefore, all of 
the issues addressed in the September 1988 RO decision as 
well as the issues of service connection for arthritis and 
bilateral hearing loss are listed on the title page.  

As these issues arose from the same rating decision and to 
avoid confusion, the Board will address all these issues in 
one decision.

The issues of service connection for left inguinal hernia, 
pulmonary disease, arthritis, residuals of frostbite, and 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of 
penile discharge is not of record. 

2.  Competent medical evidence of a current diagnosis of 
nervousness or showing the manifestation of a psychosis 
within a year of the veteran's separation from service is not 
of record.




CONCLUSIONS OF LAW

1.  Penile discharge was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Nervousness was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in April 2001, August 2004, and January 
2005, as well as by the discussions in the November 2004 
statement of the case (SOC).  By means of these documents, 
the veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided VCAA notices after 
the initial RO decision issued in September 1988.  However, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error since the claims were 
readjudicated as shown in the November 2004 SOC and there are 
no indications that the disposition of his claims would not 
have been different had he received pre-AOJ adjudicatory 
notice pursuant to section 5103(a) and § 3.159(b).  
Accordingly, any such error is nonprejudicial.  See 38 U.S.C. 
§ 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  In fact, in response to the VCAA letter of August 
2004, the veteran's attorney reported that there was no 
additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  However, VA examinations and opinions have not been 
obtained.  As discussed below, the service and post-service 
records are entirely negative for any complaints or diagnoses 
of penile discharge and nervousness.  Further, as noted, the 
veteran has not identified any other evidence which would 
demonstrate any current diagnosis of the conditions that he 
claims are related to service.  Therefore, under such 
circumstances any medical etiology opinion would be purely 
speculative.  The current medical evidence is sufficient to 
decide the claim and action to obtain a VA examination and 
etiology opinion is therefore not necessary.  38 C.F.R. § 
3.159(c)(4).  Therefore, the Board concludes that no further 
assistance to the veteran is required.

Service Connection for Penile Discharge and Nervousness

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Certain chronic diseases, including 
psychosis, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Board notes that daily sick reports for the period from 
October 1944 to January 1945 are associated with the claims 
file and show the dates that the veteran was sick.  However, 
the reasons for the veteran's absence due to illness are not 
noted.  Further, the discharge examination report reveals a 
normal genitourinary examination and no psychiatric 
diagnosis, and the post-service records associated with the 
file are entirely negative for any complaints or diagnoses of 
penile discharge and nervousness.  Therefore, it is 
reasonable to find that the occurrence of nervousness and 
penile discharge treated during service was acute and 
transitory.  

As noted, there is no competent evidence demonstrating 
current complaints or diagnoses of penile discharge and 
nervousness, or the manifestation of a psychosis within the 
year of the veteran's separation from service.  Therefore, in 
the absence of proof of a present disability, a valid claim 
has not been presented.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Thus, the claims of service connection for 
nervousness and penile discharge are denied.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for penile discharge is 
denied.

Entitlement to service connection for nervousness is denied.


REMAND

As discussed in the Introduction, in March 2003, the Board 
reopened the claims of service connection for arthritis and 
bilateral hearing loss and requested further development of 
these claims.  In February 2003, the Board undertook 
additional development pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  In May 2003, the Board provided 
notice of the development as required by 38 C.F.R. § 20.903.  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), it was 
determined that such evidentiary development without initial 
RO consideration of additionally developed evidence was 
statutorily prohibited.  See also VAOPGPREC 1-2003 (May 21, 
2003).  Here, the veteran did not waive initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304.  
Further, the requested development was never completed.  

Here, the evidence is insufficient to decide the issues of 
service connection with any certainty.  

Service records reflect the veteran's combat service during 
World War II.  Therefore, with regard to bilateral hearing 
loss, it is reasonable to find that the veteran was exposed 
to noise and endured cold conditions during service.  Also, 
the discharge examination reveals treatment for arthritis at 
the Salzburg Field Hospital in May 1946.  Private post-
service records reveal complaints and diagnosis of bilateral 
hearing loss, osteoarthritis, and chronic obstructive 
pulmonary disease.  In an October 1999 letter, the veteran's 
physician suggested that the veteran's problems with 
neuropathy in his feet are related to frostbite.  

Further, the Board notes that in December 1946, approximately 
six months after the veteran's discharge from service, the 
veteran was sent for an examination to determine the need for 
hospital treatment for a hernia.  He was admitted to the 
hospital in January 1947 and a left inguinal herniorrhaphy 
was performed.  

As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, 
a veteran is entitled to a complete VA medical examination 
that includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
With regard to the issues addressed above, the veteran has 
not been afforded VA examinations for the purpose of securing 
the requisite nexus opinions.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded the 
appropriate examinations to determine the 
nature, etiology, and severity of 
bilateral hearing loss, arthritis, 
residuals of left inguinal hernia, 
residuals of frostbite, and pulmonary 
disease.  Regarding bilateral hearing 
loss and arthritis, the examiner should 
state the date of onset.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  The examination 
report should be typed.

2.  The AMC should adjudicate the claims 
of entitlement to service connection for 
residuals of left inguinal hernia, 
pulmonary disease, arthritis, residuals 
of frostbite, and bilateral hearing loss.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


